Wells, J.,
orally.—The inventory is to be considered, prima fade, as embracing all the land belonging to the estate. It was not shown, in this case, that any land descended to the witness except that which he conveyed. It is not an unseen *520and mere possible interest, which excludes a witness; it must be an apparent one. The deed therefore was a sufficient discharge of the witness’ interest as to real estate.
What disposition the administrator would be bound to make of the avails of the personalty, need not now be determined. But in no event could a suit against him be maintained by this witness for his share. Such a suit would be barred by the release.

Exceptions overruled.